Case 3:17-cv-01017-BEN-JLB Document 95 Filed 04/04/19 PageID.8202 Page 1 of 4



  1   XAVIER BECERRA
      Attorney General of California
  2   State Bar No. 118517
      MARK R. BECKINGTON
  3   Supervising Deputy Attorney General
      State Bar No. 126009
  4   ANTHONY P. O'BRIEN
      Deputy Attorney General
  5   State Bar No. 232650
      JOHN D. ECHEVERRIA
  6   Deputy Attorney General
      State Bar No. 268843
  7    300 South Spring Street, Suite 1702
       Los Angeles, CA 90013
  8    Telephone: (213) 269-6249
       Fax: (213) 897-5775
  9    E-mail: John.Echeverria@doj.ca.gov
      Attorneys for Defendant Attorney General
10    Xavier Becerra
11                      IN THE UNITED STATES DISTRICT COURT
12                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
13
14
15
      VIRGINIA DUNCAN, RICHARD                       17-cv-1017-BEN-JLB
16    LEWIS, PATRICK LOVETTE,
      DAVID MARGUGLIO,                               RESPONSE TO PLAINTIFFS’
17    CHRISTOPHER WADDELL, and                       OPPOSITION TO DEFENDANT’S
      CALIFORNIA RIFLE & PISTOL                      EX PARTE APPLICATION TO
18    ASSOCIATION, INC., a California                STAY JUDGMENT PENDING
      corporation,                                   APPEAL
19
                                  Plaintiffs, Date:
20                                            Time:
                  v.                          Judge:        Hon. Roger T. Benitez
21                                            Courtroom: 5A
                                              Action Filed: May 17, 2017
22    XAVIER BECERRA, in his official
      capacity as Attorney General of the
23    State of California; and DOES 1-10,
24                                   Defendants.
25
26
27
28
                                                    1
         Response to Plaintiffs’ Opposition to Defendant’s Ex Parte Application to Stay Judgment
                                  Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 95 Filed 04/04/19 PageID.8203 Page 2 of 4



  1        Plaintiffs’ Opposition to Defendant’s Ex Parte Application to Stay Judgment
  2   Pending Appeal (Dkt. No. 94) confirms the need for an immediate stay pending
  3   Defendant’s appeal of the Court’s Judgment. Plaintiffs concede that the “legal
  4   questions at the heart of this matter are ‘serious,’” with respect to the first factor
  5   considered in granting a stay. Opp’n at 5:9-10. As for irreparable harm, Plaintiffs
  6   have submitted evidence that one out-of-state retailer has already processed and
  7   shipped orders from “thousands” of California residents since the entry of
  8   Judgment. Wylie Decl. ¶ 4 (emphasis added). And Plaintiffs have confirmed that
  9   “[m]any” firearms-related businesses and individuals have “either begun selling and
10    shipping or had already purchased” large-capacity magazines. Barvir Decl. ¶ 8; see
11    also id., Exs. 1, 2. This apparent flood of new large-capacity magazines into the
12    State poses an unacceptable danger to public safety. Beyond that, a stay is needed
13    to limit the number of people who will have “sold, shipped, or purchased
14    magazines over ten rounds” in the period between when the Court entered its order
15    and it (or the Ninth Circuit) grants a stay. Opp’n at 10:10-11. Indeed, even
16    Plaintiffs acknowledge that these newly purchased large-capacity magazines will be
17    rendered unlawful if Defendant prevails on appeal and that “the law will require
18    these individuals to divest themselves of their newly acquired magazines.” Opp’n
19    at 8:11-12. A stay is necessary both to avoid the irreparable harm to public safety
20    and prevent the problems that may occur should the Court’s decision be reversed on
21    appeal.
22         The evidence submitted by Plaintiffs supports the Defendant’s request for
23    immediate judicial relief. An immediate stay of the judgment pending appeal is
24    required to preserve the status quo, prevent irreparable harm to the State and its
25    residents, and ensure an orderly process for reviewing the constitutionality of this
26    important public safety measure. In light of the new information presented by
27    Plaintiffs, Defendant requests that the Court issue a stay of the Judgment pending
28    appeal no later than 5:00 p.m., Thursday, April 4.
                                                    2
         Response to Plaintiffs’ Opposition to Defendant’s Ex Parte Application to Stay Judgment
                                  Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 95 Filed 04/04/19 PageID.8204 Page 3 of 4



  1        If a stay is not in place by that time, Defendant, due to the urgency of this
  2   matter, will seek an emergency stay pending appeal before the Ninth Circuit Court
  3   of Appeals.
  4   Dated: April 4, 2019                             Respectfully Submitted,
  5                                                    XAVIER BECERRA
                                                       Attorney General of California
  6                                                    MARK R. BECKINGTON
                                                       Supervising Deputy Attorney General
  7                                                    ANTHONY P. O’BRIEN
                                                       Deputy Attorney General
  8
  9
                                                       /s/ John D. Echeverria
10
                                                       JOHN D. ECHEVERRIA
11                                                     Deputy Attorney General
                                                       Attorneys for Defendant Attorney
12                                                     General Xavier Becerra
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
         Response to Plaintiffs’ Opposition to Defendant’s Ex Parte Application to Stay Judgment
                                  Pending Appeal (17-cv-1017-BEN-JLB)
Case 3:17-cv-01017-BEN-JLB Document 95 Filed 04/04/19 PageID.8205 Page 4 of 4




                              CERTIFICATE OF SERVICE
Case Name:     Virginia Duncan, et al. v.              Case No.: 17-cv-1017-BEN-JLB
               Xavier Becerra

I hereby certify that on April 4, 2019, I electronically filed the following document with the
Clerk of the Court by using the CM/ECF system:


 RESPONSE TO PLAINTIFFS’ OPPOSITION TO DEFENDANT’S EX
 PARTE APPLICATION TO STAY JUDGMENT PENDING APPEAL


I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on April 4, 2019, at Los Angeles, California.


          John D. Echeverria                                  /s/ John D. Echeverria
              Declarant                                              Signature
